Sanford, J.
The court of probate is authorized to appoint a conservator of the person and estate of any one who, by reason of any cause whatever, has become incapable of taking care of himself or of managing his affairs. Rev. Stat., tit. 25, § 3. And whether such incapacity exists or not is a question of fact, not of law. In the case before us the allegation in the complaint is of incapacity arising from “ intemperate and debauched habits.” No intemperance in the use of intoxicating liquors was claimed upon the trial, and the only question reserved for our consideration is, whether evidence of the appellant’s having for four years lived (substantially alone,) with a man who had abandoned his own wife and family, and of *88her having within that period become the mother of two illegitimate children, was properly admitted by the superior court.
It needs no argument to show that such evidence conduced to prove the “ debauched habits ” from which the appellant’s incapacity is alleged to have arisen. No woman but one of “ debauched habits ” as well as of depraved morals would thus have lived with Green, regardless of her maternal duties toward her own legitimate children, of their rights and interests, and of the effect of her conduct upon her own reputation in the community in which she lived. And that habits of debauchery of the kind indicated by such evidence are calculated to produce in the subject of them mental imbecility, while they evince moral depravity, and therefore to produce the incapacity alleged, we can not doubt.
Whether in the case before us the appellant’s incapacity was caused by her debauched habits or not, is not the question presented by this motion. The superior court has found the fact of incapacity, and we have only to determine whether the evidence objected to was legally admissible or not. We think it was, and therefore advise that the motion for a new trial be denied.
In this opinion the other judges concurred.